Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/29/2022 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12, 14-18, 22-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 15/813,996 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim substantially overlapping subject matter with the same limitations claimed in differing orders.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-12, 14-18, 22-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of copending Application No. 15/924,633 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim substantially overlapping subject matter with the same limitations claimed in differing orders.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1. 3-12, 14-18, 22-35, 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh (Chemically-modified graphene sheets as an active layer for ecofriendly metal electroplating on plastic substrate) Thin solid films 521 (2012) 270-274 in view of  
 Lin (US 2016/0026846) in view of Lin (US 2016/0079001).
The claims have previously been changed to require the adhesive layer.
The amendment claim 1 states “bonded graphene sheets and conductive filler”. The claims do not require a particular type of bonding. The art below teaches an adhesive and the same compositions including conductive fillers. The art is considered to meet the new claim limitations.    
Oh teaches forming a coating on a plastic substrate by coating it with graphene and using it for electroplating such as a Ni layer (see abstract) per claim 22-23. 
The graphene can be single layers or few or multiple layer graphene. 
The polymer can be a (PET) polymer (see abstract), which is a polyethylene per claim 20-21. This is considered a combination of polyethylene as claimed.
The graphene can be a graphene oxide (See abstract). The graphene oxide can be reduced to improve conductivity therefore rendering obvious the claimed levels of non-carbon materials or oxides.  
Regarding claim 26, multiple graphene sheets are deposited onto the polymer in a dispersion per part (a) the metal is electroplated onto the graphene, per part (b). 
The graphene can be a combination of a single to a few layers of graphene rendering obvious the claimed thickness which would be expected by one of ordinary skill to overlap.  
Regarding claim 27, Oh teaches that etching can be used as a treatment to adhere layers or plasma treatment (See Introduction and (4)).  
Regarding claim 28, the etchant can be chromic acid (See introduction). 
Regarding claim 29, the process can be a plasma etched process (See (4)). 
Regarding claims 33 and 41, Oh teaches potassium permanganate and acetic acid (acid, KMno4, see experimental section).
Regarding claim 34, the polymer is immersed in a metalized bath (See electroplating part 5). 
Oh does not teach conductive additives, the optional resin adhesive or some of the specific materials of the dependent claims.  
Lin (US 2016/0026846) teaches a polymer layer with a graphene layer deposited thereon which can comprise an adhesive resin including the resin claimed (See [0024, 0042] claims). Lin teaches conductive fillers can be deposited in solution with the graphene sheet layer to form a conductive layer (See [0040]). The conductive fillers can be the same claimed by applicant.
Lin teaches the conductive layer is no thicker than about 10 micrometers or 100nm to 10 micrometers, within the claimed range or providing an overlapping range that would be obvious to provide (see [0015, 0040]). 
The conductive fillers are less than 100nm thickness (see claims). 
The above references may not teach the claimed polymer. 
Lin ‘846 teaches the polymer layer can be a polyamide (or Nylon as claimed) which is also by definition a thermoplastic polymer as claimed, or can be a cellulose or natural polymer as claimed, or polyurethane, poly ether ether ketone, polyethylene and is preferably a polyimide due to its thermal and mechanical properties [0012, 0017, 0039]. It would have been obvious to provide the above polymers due to their superior thermal and mechanical properties desired by Lin 846. 
Regarding claim 14, Lin teaches polyfunctional compounds including neopentyl glycol, epoxy or acrylate resin (see claim 10).
Regarding claims 16 and 17, Lin teaches the same hardening polyfunctional epoxy monomers such as “diglycerol triglycidyl ether” and “polypropylene glycol diglycidyl ether” (See claims 12).  
Regarding claim 18, the resin may also provide a curable resin as claimed (See claim 11).  
The polymer is the same polymers claimed by applicant (See claims). 
Lin (US 2016/0079001) teaches forming a graphene layer for an electronic device comprising a graphene or graphene oxide can be functionalized (such as a carboxyl or hydroxyl group) or dopes with boron or nitrogen (See [0040, 0055]).  This is considered to read on new claim. The graphene contains an overlapping percentage of graphene with non-carbon material or elements as claimed that would be obvious to provide. 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide conductive filler material, or functionalized or doped graphene in order to enhance conductivity or tailor it to specific conductive devices; providing adhesives as a protective film over the graphene or to adhere the graphene to the polymer layer more effectively.  
It would further have been obvious to provide adhesives or polymer layers known to be useful in the art for forming electrical devices as above substituting known materials for the polymer or adhesive layer to provide for the same purpose; the formation of a polymer/graphene electrical device. 
Regarding the adhesive to graphene ratio (such as claim 35), it would have been obvious to provide a particular ratio that optimizes the graphene layers conductivity but provides adhesion and through routine experimentation achieve the claimed ratios such as claim 36.  
The claims do not require that the graphene not be graphene oxide or reduced graphene oxide. A reduction step is not excluded by the claims as argued. The claims are to an invention “comprising” and therefore other steps or processes can exist. 
Further, the claims to a product do not require specific steps or processes wherein the product is taught even if by a different method. 
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113)
Finally the arguments against Oh individually are not addressing the whole rejection. It is noted that Lin does n teach a graphene which would be obvious to provide to forma graphene conductive layer or to provide a mixture of graphene or graphene oxide to form a conductive layer. 
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven,626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Regarding limitations to claim 42, the product by process limitations are not necessarily indicative if patentability wherein the art otherwise teaches the claimed product. In the instant case the art teaches functionalized (or oxidized) graphene or bromine or other metal doped graphene to form specific electrical properties. No patentable distinction is seen in the final product.  
Applicant has argued that the RGO of Oh does not meet the amended claims. Applicant appears to equate the RGO of Oh with the previously recited pristine graphene. The Examiner notes that pristine graphene and RGO are not the same. Therefore the elimination of pristine graphene from the claims does not eliminate RGO. 
Applicant points to the disclosure of Oh which states that RGO is produced to “partially” restored electrical conductivity. The stress on partially is that it does not produce a product that has the same conductivity as pristine graphene. Further the desire for some degree of conductivity does not necessarily preclude a functionalized or other claimed forms of graphene as argued by applicant. For these reasons the applicant’s arguments fail to persuade. It would be obvious for the graphene of Oh to have some only be partially reduced and have some oxygen content as claimed and nothting in the teachings would teach against any or all functionalization as claimed.  
Secondarily, as acknowledged by applicant in the arguments of 3/24/2021 Lin and Lin teaches a substantially similar process of coating a graphene material like the claimed subject matter (bottom of page 12). Therefore, it would have been obvious to one of ordinary skill to provide the process of Lin or Lin in order to bond a Graphene/polymer layer to metal by electroplating the metal as claimed.    
The rejection as modified is maintained in light of amendment. 
Lin (US 2016/0026846) addresses the limitation of conductive fillers specifically. Lin teaches conductive fillers can be deposited in solution with the graphene sheet layer to form a conductive layer (See [0040]). The conductive fillers can be the same claimed by applicant.
Specifically, paragraph 40 cited in the last office action specifically teaches most of the conductive fillers claimed including conductive polymers and the oxides such as ITO, ZnO, SnO3, as well as nanofiber material (CNTs). Per claim 1 and other independent claims, the CNTs are considered to form an interpenetrating network as claimed. 



Claims 1. 3-12, 14-18, 22-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh (Chemically-modified graphene sheets as an active layer for ecofriendly metal electroplating on plastic substrate) Thin solid films 521 (2012) 270-274 in view of  
 Lin (US 2016/0026846) in view of Lin (US 2016/0079001), further in view of Cheng (US 2016/0007510).
The above art does not teach all the claimed conductive fillers or coatings per claims 23 and 36 at least. 
Cheng (US 2016/0007510) teaches a conductive graphene and polymer layer comprising conductive filler s including nickel, iron or tin particles (See claims  [0020, 0035]). The layer can also be coated with a metallic layer of nickel or tin that can be 0.05 micrometers or 50 nm thick (See figures, [0021]). 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide conductive filler material within the size claimed in order to lower the resistance and enhance conductivity or electromagnetic shielding of the film while also providing a thin film for electrical use with lower resistance as thicker particles would increase resistance and lead to undesired film thicknesses.  
 
Claims 1. 3-12, 14-18, 22-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh (Chemically-modified graphene sheets as an active layer for ecofriendly metal electroplating on plastic substrate) Thin solid films 521 (2012) 270-274 in view of  
 Lin (US 2016/0026846) in view of Lin (US 2016/0079001), further in view of Cheng (US 2016/0007510), still further in view of .
The above previously cited references do not teach certain polymers claimed in the Markush group. 
Naito teaches forming a graphene based transparent electrical device comprising graphene in/or on a polymer (See figures, claims, and [0062]). 
Naito employs [0063] a thermoplastic resin is easy, and particularly suitable for an application requiring flexibility. For example, polyethylene, polypropylene, polystyrene, polymethyl methacrylate, polyethylene terephthalate, polyphenylene ether, polycarbonate, polyphenylene sulfide, a fluorine-based resin, a urethane resin, an acrylic elastomer, a styrene-based elastomer, an olefin-based elastomer, a vinyl chloride-based elastomer (or PVC), a urethane-based elastomer, an amide-based elastomer, or the like are used as the thermoplastic resin. 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the claimed polymers because the thermoplastic resins of Naito is easy, and particularly suitable for graphene electronics and applications requiring flexibility.
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven,626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).


Response to Arguments
Applicant’s arguments are not convincing for at least the following reasons:
Lin ‘846 teaches the polymer layer can be a polyamide (or Nylon as claimed) which is also by definition a thermoplastic polymer as claimed, or can be a cellulose or natural polymer as claimed, or polyurethane, poly ether ether ketone, polyethylene and is preferably a polyimide due to its thermal and mechanical properties [0012, 0017, 0039]. It would have been obvious to provide the above polymers due to their superior thermal and mechanical properties desired by Lin 846. 
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven,626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Applicant’s other arguments with respect to pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted that applicant has eliminated the requirement for conductive fillers throughout the independent claims and in so doing has broadened the claims primarily. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534. The examiner can normally be reached M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H MILLER/Primary Examiner, Art Unit 1783